Case 1:14-cv-24414-KMW Document 141 Entered on FLSD Docket 03/25/2019 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                               CASE NO. 1:14-cv-24414-WILLIAMS


   CARMINA R. COMPARELLI, an individual
   and JULIO C. DELGADO COMPARELLI,
   an individual,

          Plaintiffs,

   v.

   REPÚBLICA BOLIVARIANA DE
   VENEZUELA, a sovereign nation,
   PETROQUÍMICA DE VENEZUELA, S.A.,
   an agency or instrumentality of the Bolivarian
   Republic of Venezuela, and INTERNATIONAL
   PETROCHEMICAL SALES, LTD., a British
   Virgin Islands corporation,

         Defendants.
   ____________________________________________/

                     DEFENDANTS’ RESPONSE IN OPPOSITION
               TO PLAINTIFFS’ MOTION TO COMPEL JURISDICTIONAL
        DISCOVERY, FOR CONTEMPT, AND FOR THE IMPOSITION OF SANCTIONS

          Defendant Petroquímica de Venezuela S.A. (“Pequiven”) and Defendant International

   Petrochemical Sales Ltd. (“IPSL”) (collectively, “Defendants”), file this Response in Opposition

   to Plaintiffs’ Motion to Compel Jurisdictional Discovery, for Contempt, and for the Imposition

   of Sanctions (“Motion to Compel”), filed on March 9, 2019 [ECF No. 126]. Plaintiffs’ Motion

   to Compel should be denied for the following reasons:

                                         INTRODUCTION

          Venezuela is in the midst of a well-publicized historic humanitarian crisis, already

   briefed at length before this Court. As a result of these events, Defendants have requested a
Case 1:14-cv-24414-KMW Document 141 Entered on FLSD Docket 03/25/2019 Page 2 of 8



   temporary 120-day stay in the proceedings through their Motion to Stay. Defendants also have

   filed a Motion for Enlargement of Time to Respond to Discovery Requests, requesting a similar

   120-day enlargement to the discovery deadlines. These motions have been fully briefed to the

   Court. See Motion to Stay [ECF No. 123], Motion for Enlargement of Time to Respond to

   Discovery Requests [ECF No. 124], Notice of Additional Grounds in Support of Their Motion to

   Stay [ECF No. 129], and Omnibus Reply in support of these motions [ECF No. 132].

          The events in Venezuela have been beyond Defendants’ control. Yet, rather than agree to

   any sort of pause in this litigation, Plaintiffs instead have asked this Court to compel Defendants

   to respond to Plaintiffs’ discovery requests, to deem admitted Plaintiffs’ Request for Admissions

   to Defendants, to rule that Defendants’ potential objections to discovery requests have been

   waived, and to hold Defendants in contempt of Court. In seeking these extreme remedies,

   Plaintiffs simply reiterate the arguments already made in opposition to Defendants’ Motion to

   Stay and Motion for Enlargement of Time. If any party has caused unnecessary attorneys’ fees

   in this case, it is the Plaintiffs, through their redundant Motion to Compel.

                                            BACKGROUND

          On January 23, 2019, this Court held a status conference and subsequently entered a

   Scheduling Report establishing a deadline of March 8, 2019 for the Parties to serve written

   responses to discovery requests, and a deadline of March 22, 2019 for the Parties to produce

   responsive documents.      That same day, Mr. Juan Guaidó, the President of the National

   Assembly, declared himself Interim President of Venezuela, invoking Article 233 of the

   Venezuelan Constitution. These events were occurring almost simultaneously with the status

   conference, and—at the time—Defendants had no way of knowing that the United States (and

   many other countries) would recognize Mr. Guaidó as the lawful President of Venezuela.



                                                     2
Case 1:14-cv-24414-KMW Document 141 Entered on FLSD Docket 03/25/2019 Page 3 of 8



          Even though President Guaidó’s Special Attorney General, Jose Ignacio Hernandez, has

   instructed Hogan Lovells to continue as Defendants’ counsel in this action, Hogan Lovells

   cannot obtain information from Pequiven and ISPL responsive to Plaintiffs’ discovery requests

   because representatives of President Guaidó’s government are being denied to access to relevant

   information by the Maduro regime.

                                              ARGUMENT

   I.     An Order Compelling Defendants to Respond to the Discovery Requests Would
          Be Futile Because Defendants Do Not Have Access to the Necessary Information

          At the January 23, 2019 status conference, Defendants had no intention or desire to stall

   discovery. But Defendants could not have predicted the events that have unfolded since then.

   Given that representatives of President’s Guaidó’s government are being denied access to state-

   owned entities by the Maduro regime (including, Pequiven and IPSL), Defendants do not have

   access to documents, witnesses, and other information to respond to Plaintiffs’ discovery

   requests. Plaintiffs’ unfounded and conclusory assertion that Defendants “have whole-heartedly

   ignored Plaintiffs’ discovery requests” is without merit and ignores the reality of the situation.

          Plaintiffs label the situation as “ironic,” arguing that if Defendants’ counsel can receive

   direction from Defendants on the Motion to Stay, Defendants should be able to adequately

   respond to the discovery requests. See ECF No. 126, p. 4. Plaintiffs, however, are conflating

   Hogan Lovells’ receipt of instructions to proceed on behalf of Defendants with the practical

   inability to access the information and potential witnesses that would allow for proper response

   to the discovery requests. Here, Defendants have no such access.

          Plaintiffs further argue that Defendants’ “failure to respond to the discovery requests

   severely prejudices Plaintiffs.” ECF No. 126, p. 4. But the real prejudice at risk here is to the

   lawfully recognized government of Venezuela and its instrumentalities should they not have the


                                                     3
Case 1:14-cv-24414-KMW Document 141 Entered on FLSD Docket 03/25/2019 Page 4 of 8



   opportunity to effectively defend themselves in a U.S. Court, which includes the right to assert

   sovereign immunity in this action. See Bolivarian Republic of Venezuela v. Helmerich & Payne

   Int’l Drilling Co., 137 S. Ct. 1312, 1319 (2017) (“Our courts have understood, as international

   law itself understands, foreign nation states to be independent sovereign entities. To grant those

   sovereign entities an immunity from suit in our courts both recognizes the absolute independence

   of every sovereign authority and helps to induc[e] each nation state, as a matter of international

   comity, to respect the independence and dignity of every other, including our own.”) (alteration

   in original) (internal quotation marks omitted).

          Additionally, “Plaintiffs conveniently forget their own actions or errors . . . have caused a

   large part of the delays in this case.” See ECF No. 133, p. 3. Plaintiffs cannot now assert in

   good faith that a 120-day stay will “severely prejudice[]” them after their own missteps,

   procedural errors, and requested extensions have caused delays in this case at every turn.

   II.    The Remedies Sought by Plaintiffs Are Unwarranted Under the Circumstances

          Plaintiffs’ use of the unprecedented historical events to their advantage is unwarranted

   gamesmanship to attempt to gain strategic advantages in this litigation. But the remedies sought

   by Plaintiffs are extraordinary under any circumstances. As such, Plaintiffs’ requested relief

   should be denied.

          A.      The Requests for Admissions Should Not Be Deemed Admitted

          Without citing to any case law supporting their position, Plaintiffs demand that this Court

   deem the requests for admissions “admitted and conclusively established” under Rule 36(a) of

   the Federal Rules of Civil Procedure. ECF No. 126, p. 5. Rule 36, however, “has never been

   interpreted so woodenly” as Plaintiffs would lead this Court believe. Banks v. Office of the

   Senate Sergeant-at-Arms & Doorkepper, 226 F.R.D. 113, 118 (D.D.C. 2005) (denying plaintiff’s



                                                      4
Case 1:14-cv-24414-KMW Document 141 Entered on FLSD Docket 03/25/2019 Page 5 of 8



   request for admissions to be deemed admitted). “There is . . . nothing that automatically requires

   that the requests for admission be deemed admitted merely because 30 days have transpired since

   the defendant was ordered to respond.” Id. Courts routinely have allowed a party to answer

   requests for admission after the 30-day period has elapsed. See, e.g., Smith v. First Nat’l Bank of

   Atlanta, 837 F.2d 1575, 1577-78 (11th Cir. 1988); Harden v. Target Corp., 09-CV-60010, 2009

   WL 1456439, at *2-3 (S.D. Fla. May 22, 2009); see also 8 Charles Alan Wright, Arthur R.

   Miller, & Richard L. Marcus, Federal Practice & Procedure § 2257 (“The court has power to

   allow additional time for a response to a request for admissions even after the time fixed by the

   rule has expired. Thus the court can, in its discretion, permit what would otherwise be an

   untimely answer.”). Moreover, requests for admissions should not be deemed admitted when the

   district court has yet to rule on a pending motion to stay. Banks, 226 F.R.D. at 118.

          B.      The Court Should Not Deem Waived Defendants’ Objections to Discovery
                  Requests

          In asserting that “[t]he Court must waive Defendants’ any [sic] objections,” Plaintiffs

   state: “Defendants failed to timely respond to Plaintiff’s [discovery requests] . . . . As a result,

   any and all objections . . . must be deemed waived.” ECF No. 126, p. 6. In attempting to turn

   Venezuelan’s humanitarian crisis into a strategic advantage, Plaintiffs overlook a necessary

   element that this Court should consider. Before waiving objections to discovery requests, a court

   should consider whether good cause exists to excuse a purported delay in responding to

   discovery. See, e.g., Espinoza v. 2K Clevelander, LLC, No. 17-CV-22783, 2018 WL 340138, at

   *2 (S.D. Fla. Jan. 9, 2018) (declining to waive defendant’s objections and finding good cause to

   excuse the defendants failure to respond to discovery requests because defendant was unable to

   gather the requested information in the required time frame). Not only is there good cause here,

   but Defendants requested an enlargement of time to respond to Plaintiffs’ discovery requests

                                                    5
Case 1:14-cv-24414-KMW Document 141 Entered on FLSD Docket 03/25/2019 Page 6 of 8



   well before the deadline. See, e.g., Choi v. Chemical Bank, 939 F. Supp. 304, 309 (S.D.N.Y.

   1996) (“A district court has wide discretion to grant an enlargement of time, without or without a

   motion, if the request is made within the expiration period . . . .”). Plaintiffs’ Motion to Compel

   thus should be denied.

   III.   A Finding of Contempt and the Imposition of Sanctions Would Be Unjust

          Neither contempt nor sanctions are warranted here. As Plaintiffs state in their Motion to

   Compel: “A finding of civil contempt must be based on clear and convincing evidence that . . .

   the alleged violator had the ability to comply with the order.” ECF No. 126, p. 6. Here,

   Defendants do not have the ability to comply because they do not have access to the information

   necessary to respond to Plaintiffs’ discovery requests. As this Court recently held, “[a]n alleged

   contemnor who does not have possession or control of something a court has ordered it provide,

   has a defense to civil contempt.” Organizacion Miss America Latina, Inc. v. Ramirez Urquidi,

   No. 16-CV-22225, 2018 WL 4778452, at *4 (S.D. Fla. Aug. 27, 2018), report and

   recommendation adopted in part, 16-CV-22225, 2018 WL 4777167 (S.D. Fla. Sept. 27, 2018)

   (emphasis added); see also E&C Copiers Export Import Corp. v. Arizas Fotocopiadoras S.A.S.,

   No. 15-CV-21693, 2017 WL 10186627, at *4 (S.D. Fla. Nov. 8, 2017) (“[W]e cannot find by

   clear and convincing evidence . . . that contempt sanctions are appropriate because an open

   question remains as to whether [defendant] had the ability to comply with the Court’s prior

   orders.”); United States v. Beckman, 545 F. Supp. 1284, 1289-90 (M.D. Fla. 1982) (finding that

   the inability to comply with a court order provides justification for a lack of compliance).

          In addition, the imposition of sanctions is equally unwarranted here. After conceding that

   Rule 37 does not allow for monetary sanctions, Plaintiffs turn to Rule 16(f)(2) to support their

   demand for attorneys’ fees. But once again, Plaintiffs overlook a key element of the Rule. As



                                                    6
Case 1:14-cv-24414-KMW Document 141 Entered on FLSD Docket 03/25/2019 Page 7 of 8



   acknowledged in Plaintiff’s Motion, Rule 16(f)(2) does not allow for monetary sanctions in the

   event that the court finds a substantial justification for an alleged failure to obey a scheduling

   order, “or that other circumstances make an award of expenses unjust.” Fed. R. Civ. P. 16(f)(2);

   see also Joseph v. Nichell’s Caribbean Cuisine, Inc., 11-CV-62594, 2012 WL 12948539, at *3

   (S.D. Fla. Oct. 30, 2012) (declining to award sanctions pursuant to Rule 16(f)); Acosta v.

   Electrolux N. Am., 08-CV-60213, 2008 WL 11409466, at *5 (S.D. Fla. Dec. 10, 2008) (same); N.

   Nat. Gas Co. v. Approximately 9117 Acres In Pratt, Kingman, & Reno Ctys., Kan., 114 F. Supp.

   3d 1144, 1173 (D. Kan. 2015), aff’d in part, rev’d in part sub nom. N. Nat. Gas Co. v. L.D.

   Drilling, 862 F.3d 1221 (10th Cir. 2017) (“Even where a party fails to comply with a scheduling

   order, the court may elect to deny a request for expenses where the party shows that its actions

   were substantially justified or that the circumstances render an award of expenses unjust.”).

          Here, the Maduro regime is blocking Defendants’ access to Pequiven’s and IPSL’s

   documents, witnesses, and other information. This is quintessential “substantial justification” for

   Defendants’ inability to respond to Plaintiffs’ discovery requests.      Defendants’ request for

   sanctions should be denied.

                                            CONCLUSION

          For all these reasons and those stated in Defendants’ Motion to Stay and Motion for

   Enlargement of Time, Defendants respectively request that the Court deny Plaintiffs’ Motion to

   Compel.

          Dated: March 25, 2019.




                                                   7
Case 1:14-cv-24414-KMW Document 141 Entered on FLSD Docket 03/25/2019 Page 8 of 8




                                              Respectfully submitted,

                                              HOGAN LOVELLS US LLP
                                              600 Brickell Avenue
                                              Suite 2700
                                              Miami, Florida 33131
                                              Telephone:    305-459-6500
                                              Facsimile:    305-459-6550

                                              By:      s/Mark Cheskin
                                                      Mark Cheskin
                                                      Fla. Bar No. 143154
                                                      mark.cheskin@hoganlovells.com
                                                      Richard C. Lorenzo
                                                      Florida Bar No. 071412
                                                      richard.lorenzo@hoganlovells.com
                                                      Daniel Balmori
                                                      Fla. Bar No. 0112830
                                                      daniel.balmori@hoganlovells.com


                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 25, 2019, I electronically filed the foregoing

   document with the Clerk of the Court via CM/ECF. I also certify that the foregoing document is

   being served this day on all counsel of record via transmission of Notices of Electronic Filing

   generated by CM/ECF.


                                              By:      s/Mark Cheskin
                                                      Mark Cheskin




                                                 8
